Citation Nr: 1301723	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  12-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In a March 2012 letter, the Veteran requested a hearing before the Board.  A Travel Board hearing was held in September 2012.  In October 2012, the Board notified the Veteran that it was unable to produce a written transcript of the hearing.  He was offered the opportunity to testify at another hearing in accordance with 38 C.F.R. § 20.717 (which provides that if a hearing has not been recorded in whole or in part due to equipment failure or other cause, or if an official transcript of the hearing is lost or destroyed and the recording upon which it was based is no longer available, the Veteran may move for a new hearing).  

In correspondence received in November 2012, the Veteran elected to have another Travel Board hearing.  As Travel Board and videoconference hearings are scheduled by the RO, the case must be remanded for such action.  The Board apologizes to the Veteran for the inconvenience.  

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be scheduled for a personal hearing before a traveling Veteran's Law Judge at the Chicago, Illinois RO or, in the alternative if he so desires, a videoconference hearing before the Board.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

